DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/30/2021 (“07-30-21 OA”), the Applicant amended independent claims 1 and 11 and cancelled claims 19-20 in a reply filed on 10/28/2021.
	Currently, claims 1-18 are pending.
Response to Arguments
Applicant’s amendments to claims 5 and 14 have overcome the claim objections as set forth under line item number 1 in the 07-30-21 OA.
Applicant’s amendments to independent claims 1 and 11 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 07-30-21 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed.
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, first and second conductive parts extending into the first and second conductors from the first and second bonding parts, respectively, such that lowermost surfaces of the first and second conductive parts are disposed lower than uppermost surfaces of the first and the second conductors.
Claims 2-9 are allowed, because they depend from the allowed claim 1.
Independent claim 10 is allowed, because claim 10 includes previously-indicated allowable subject matter of 10 as set forth under line item number 4 in the 07-30-21 OA.
Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, first and second conductive parts extending into the first and second conductors from the first and second bonding parts such that the first and second conductors completely surround side surfaces and bottom surface of the first and second conductive parts, respectively.
Claims 12-18 are allowed, because they depend from the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895